Name: Commission Regulation (EEC) No 1037/80 of 24 April 1980 on arrangements for imports into France and the Benelux countries of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4 . 80 Official Journal of the European Communities No L 110/ 11 COMMISSION REGULATION (EEC) No 1037/80 of 24 April 1980 on arrangements for imports into France and the Benelux countries of certain textile products originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 2143 /79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of women 's woven suits and costumes (cate ­ gory 29), and into the Benelux countries of brassieres, woven , knitted or crocheted (category 31 ), originating in Macao have exceeded the percentages fixed in para ­ graph 3 of the said Article ; Whereas, in accordance with Article 1 1 (5), Macao was notified on 19 November 1979 and 10 January 1980 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitations for the period 1980 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into France and into the Benelux coun ­ tries of the products originating in Macao specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 , shipped from Macao to France or to the Benelux countries between 1 January 1980 and the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period . 2 . Imports of products shipped from Macao to France or to the Benelux countries after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1980 . For the Commission Etienne DAVIGNON Member of the Commission (!) OJ No L 365, 27 . 12 . 1978 , p . 1 . (2 ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . No L 110/ 12 Official Journal of the European Communities 29. 4. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits F 1 000 pieces 198 206 215 31 61.09 D 61.09-50 Corsets, corset-belts , suspender belts , bras ­ sieres, braces , suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic ; Brassieres, woven , knitted or crocheted BNL 1 000 pieces 225 234 244